Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 11, and 22-34 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding the previous grounds of rejection under 35 U.S.C. §101, Examiner notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance, the current amendments to the claims contain additional elements which when considered in combination amount to significantly more than the judicial exception. Thus, the claims are not directed to an abstract idea or other judicial exception and the claims are eligible.

	
The primary reason for allowance of the claims of the instant application is the inclusion of the combination of limitations including at least receiving, by the second graphical interface of the intelligent device, a binding instruction; after receiving the binding instruction, establishing, by the intelligent device, a measurement value from the measurement device via the server; … displaying, by the fourth graphical user interface of the intelligent device terminal, multiple candidate calibration information identifiers; receiving a click selection for selecting the calibration information identifier among the candidate calibration information identifiers; obtaining compensation information corresponding to the calibration information identifier, wherein the compensation information includes a first and second correspondence corresponding to the calibration information identifier, and wherein each of the first and second correspondences correlates measurement values respectively with compensation values as in Claims 1, 11 and 22, which distinguish over the prior art.

Landau et al. (US 2012/0109676 A1) teaches obtaining, storing and sending physiological data of a user from a measurement sensor to a second user terminal remotely.
Tan (US 2010/0222648 A1) teaches a graphical user interface presenting calibration information, obtaining compensation information corresponding to the calibration identifier, and adjusting a measurement value according to the compensation information.
Robinson et al. (US 2007/0273902 A1) teaches the compensation information includes a correspondence of a first color and second color, where each correspondence correlates measurement values to compensation values.

However, the references do not teach or discloses the combination of elements as described above.
The dependent claims 23-34 are allowed because they depend on claims that are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626